Citation Nr: 0810620	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  99-13 872A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado




THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1972 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in December 2003, of 
the Denver, Colorado, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


In a decision, promulgated in November 2005, the Board denied 
the claim for a total disability rating for compensation 
based on individual unemployability.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In November 2006, the parties, 
the veteran, who was then represented by counsel, and the 
Secretary of VA filed a Joint Motion to remand the Board's 
decision.  In an order, dated in November 2006, the Court 
granted the Joint Motion and vacated and remanded the matter 
for compliance with the instructions in the Joint Motion.

Pursuant to the Joint Motion for Remand, under the duty to 
assist, in July 2007, the Board remanded the case to the RO 
to obtain records of the Social Security Administration.  The 
requested Social Security Administration records were 
obtained.  As the requested development has been completed, 
no further action is necessary to comply with the Board's 
remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

In February 2007 by letter, the Board notified the veteran 
that the attorney, who represented him, was retiring from the 
practice of law, and the veteran was afforded the opportunity 
to either represent himself, appoint a veterans' service 
organization as his representative, or appoint a different 
private attorney or agent.  The letter indicated that a 
response was expected within 30 days and that if a response 
was not received, the Board would assume that the veteran 
wished to represent himself.  As the veteran has not 
responded to the Board's letter, the Board assumes that the 
veteran does not desire representation.


FINDING OF FACT

The veteran's service-connected disabilities are dysthymic 
disorder with psychosis, 50 percent disabling; herpes 
simplex, 10 percent disabling, and hemorrhoids, zero percent; 
and, the combined disability rating is 60 percent, which does 
not meet the requisite schedular percentage requirements for 
a total disability rating for compensation based on 
individual unemployability; and, the service-connected 
disabilities do not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization to render impractical the application of the 
regular schedular standards. 


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability have not been met, and 
the criteria for referral for an extra-schedular rating have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321, 4.16 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the VA must provide at least general notice of that 
requirement to the claimant.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letter, dated in August 2003 and in August 2007.  The veteran 
was notified of the evidence needed to substantiate the claim 
for compensation based on individual unemployability, 


namely, that the service-connected disabilities had gotten 
worse and that he was unable to secure or follow a 
substantial gainful occupation as a result of 
service-connected disabilities provided that if there were 
two or more disabilities at least one disability was rated 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more. 

The veteran was also informed that VA would obtain VA records 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtain the 
records on his behalf.  He was asked to submit any evidence 
in his possession that pertained to the claim.  The notice 
included the provisions for the degree of disability 
assignable and for the effective date of the claim, that is, 
the date of receipt of the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life, and general 
notice of the percentage requirements for a total disability 
rating). 

To the extent that part of the VCAA notice was provided after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in October 2007.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO obtained VA records and 
records of the Social Security Administration. 

The veteran was afforded VA examinations to evaluate the 
service-connected disabilities.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003). 

As the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he cannot work as a result of his 
service-connected dysthymic disorder with psychosis.  Service 
connection has also been granted for herpes simplex and for 
hemorrhoids, but the veteran has not asserted that these 
disabilities affect his ability to work. 

Records of the Social Security Administration disclose that 
in October 1996 the veteran was found to be disabled as of 
April 1995 due to Grave's disease and degenerative disc and 
joint disease of the lumbar spine, nonservice-connected 
disabilities. 

On VA examination in September 1997, the pertinent finding 
was quiescent external hemorrhoids.  On VA psychiatric 
examination in September 1997, the veteran stated that he 
last worked as a laborer two years previously and that he 
could not work because of his back and that he was on Social 
Security.  

History included one hospitalization during service and one 
hospitalization after service for alcohol abuse.  The 
examiner's impression was dysthymic disorder with mild 
symptoms affecting social and occupational functioning.  The 
Global Assessment of Functioning (GAF) score was 65. 

On VA examinations in December 2002 and August 2003, the 
veteran gave a history of herpes simplex, beginning in 1973 
while in service in Korea, and the pertinent finding was no 
herpetic lesions.  As for hemorrhoids, history included 
surgery for external hemorrhoids in 1975 and in 1977 and 
infrequent episodes of bleeding without thrombosis.  The 
pertinent finding was mixed hemorrhoids.  On the examination 
in August 2003, the examiner stated that hemorrhoids were not 
a contraindication to employment.  In August 2004, it was 
noted that the veteran had an episode of herpes in the last 
month. 

VA records dated in July 2000 document major depression in 
remission.  In April 2001, the veteran had made vague threats 
of suicide, but denied any inclination or ideation.  The 
assessment was ineffective coping related to pain with 
altered thought process related to schizophrenia.  He was 
prescribed methadone for control of pain.  In May 2002, on 
mental status examination, the veteran was cooperative and 
candid.  His affect was flattened somewhat.  His mood seemed 
stable, but on the dysthymic side. His speech was normal in 
rate and volume. His thinking was logical and goal directed. 
There was no homicidal or suicidal ideation. Reasoning and 
judgment were intact. There were no complaints of memory or 
concentration impairment. The diagnoses included opioid 
dependence, pain disorder with medical and psychological 
factors, generalized anxiety disorder by history, and history 
of phencyclidine induced psychotic disorder.  The GAF score 
was 46.

On VA psychiatric examination in December 2002, it was noted 
that the veteran was unemployed.  The veteran complained of 
anger and of a pervasive sense of paranoia which was greatly 
diminished by the use of a medication.  The veteran was 
described as cooperative. He was oriented.  Short term memory 
was intact.  His mood was mildly depressed, and his affect 
was rather blunt.  

Thought processes were goal directed.  After a review of the 
veteran's file, the examiner wrote an addendum and changed 
the diagnoses to psychosis, not otherwise specified, 
(secondary to polysubstance abuse versus schizophrenia, 
paranoid type); opiate dependence; and dysthymic disorder.  
The examiner assigned a GAF score of 50 for the dysthymic 
disorder, changed the GAF score for the psychosis from 40 to 
50, and assigned a GAF score of 48 for opiate dependence.  
The overall GAF score assigned was 48. 

In his application for a total disability rating for 
compensation based on individual unemployability, dated in 
June 2003, the veteran stated that he became to disabled to 
work in 1990 because he could not work as a laborer due to 
pain.  He stated that he had a GED. 

On VA psychiatric examination in August 2003, the veteran 
complained of paranoia.  On mental status examination, the 
veteran spoke in a low tone of voice, and his affect was 
fully ranged and appropriate to content.  There was no 
evidence of soft signs of psychosis.  There may have been 
some feelings of guilt, but it was not delusional in 
proportion.  Speech was normal in rate and volume.  There was 
no suicidal or homicidal ideation.  He was oriented.  Recent 
and remote memory was grossly intact.  Judgment seemed 
adequate.  The examiner reported that the veteran's dysthymia 
was not preventing him from work, but that drug use did.  The 
GAF score for dysthymia was 66.  

In a decision, dated in January 2005, the Board denied a 
compensable rating for hemorrhoids and for an initial rating 
higher than 50 percent for dysthymic disorder with psychosis.  
That decision is final and the Board will not reconsider the 
ratings. 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100. 

By a rating decision in June 2005, the RO granted service 
connection for herpes simplex and assigned a 10 percent 
rating.



Records from the Social Security Administration (SSA) show 
that in May 2002, SSA confirmed the veteran's continuing 
disability with a primary diagnosis of a thyroid disorder and 
a secondary diagnosis of back disorder.  The records include 
copies of VA mental health records from 2001 to 2002 that the 
Board reviewed in its decision in January 2005. 

The veteran's service-connected disabilities are dysthymic 
disorder with psychosis, 50 percent disabling; herpes 
simplex, 10 percent disabling; and hemorrhoids, zero percent; 
the combined disability rating is 60 percent. 

Legal Criteria

A total disability rating may be assigned, where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as the result of service- 
connected disabilities.  If there are two or more 
disabilities, as here, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the claim may be submitted to the Director, 
Compensation and Pension Service, for consideration of the 
claim on an extra-schedular basis.  38 C.F.R. § 4.16(b).  

For the veteran to prevail on the claim for a total 
disability rating, neither the veteran's nonservice-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. § 4.19.  The ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).



Analysis

On VA examinations in August 2003, one examiner reported that 
the veteran's dysthymia was not preventing him from work, and 
another examiner stated the veteran's hemorrhoids had no 
impact on the veteran's ability to work, and there is no 
evidence in the record that the service-connected herpes 
simplex prevents the veteran from securing or following a 
substantial gainful occupation.

And although the veteran is entitled to disability benefits 
from the Social Security Administration, such entitlement is 
based upon Graves' disease and a low back disorder, which are 
not service-connected disabilities, and may not be considered 
in determining the veteran's unemployability due to service-
connected disabilities under 38 C.F.R. § 4.16. 

In addition to the fact that the veteran is not unemployable 
due to service-connected disabilities, more fundamentally, as 
stated above, service connection is in effect for dysthymic 
disorder with psychosis, 50 percent; herpes simplex, 10 
percent; and hemorrhoids, zero or noncompensably disabling, 
for a combined rating of 60 percent.  Therefore the veteran 
does not meet the minimum schedular percentage requirements 
under 38 C.F.R. § 4.16(a) of two or more disabilities at 
least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  For this reason, the criteria for a 
total disability rating for compensation based on individual 
unemployability on a schedular basis have not been met.  
38 C.F.R. §4.16(a). 

Under 38 C.F.R. § 4.16(b), a total disability rating may also 
be assigned on an extra-schedular basis, when a veteran fails 
to meet the percentage standards set forth in 38 C.F.R. §  
4.16(a).  The governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).   

And although the Board is precluded by regulation from 
assigning an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, the Board is not precluded 
from considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.

The veteran contends that his service-connected dysthymic 
disorder with psychosis renders him unemployable.  In 
December 2002 on VA psychiatric examination, the examiner 
initially assigned a GAF score of 40, but after a review of 
the record, changed the GAF score to 50, but in any event, a 
GAF score of 40, which is the lowest GAF score in the record 
and a GAF score of 40 was also assigned in April 2001, 
represents some impairment in reality testing or 
communication or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
unable to work).  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." Diagnostic 
and Statistical manual of Mental Disorders 46-47 (4th ed. 
1994). 

As for the VA's examiner's initial GAF score of 40, the GAF 
score was assigned without a review of the veteran's file.  
When the examiner reviewed the file, the examiner changed the 
GAF score to 50.  A GAF score in the range of 41 to 50 
represents serious symptoms (e.g., unable to keep a job).  
Also when other GAF scores were reported, there were several 
scores in the range of 41 to 50.  Nevertheless, on VA 
psychiatric examination in August 2003, the examiner made a 
specific finding that the veteran's psychiatric disorder did 
not prevent the veteran from working.  

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the veteran is 
unemployable.  It is the effect of the symptoms, rather that 
the presence of symptoms, pertaining to unemployability that 
determines the outcome. The Board places more weight on the 
examiner's opinion that specifically addressed 
unemployability over the low GAF scores that ranged from 40 
to 50 without the providers specifically addressing 
unemployability.  

For this reason, considering all the evidence of record, 
there is no showing of marked interference with employment 
due to the service-connected disabilities.  The record does 
show that since 1995 the veteran has been on Social Security 
disability for nonservice-connected disabilities.  

In the absence of evidence of marked interference with 
employment or evidence of frequent hospitalizations due to 
the service-connected disabilities, the present disability 
picture is not so exceptional or unusual as to render 
impractical the application of the regular schedular 
standards, and therefore referral to the Director of the 
Compensation and Pension Service for an extra-schedular 
rating, is not warranted.  38 C.F.R. § 3.321(b)(1).

For the above reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

A total disability rating for compensation based on 
individual unemployability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


